In Action No. 1, wherein the appellant husband alleged two causes of action for divorce and one cause of action to impress a trust, and in which the respondent wife counterclaimed for divorce, and in Action No. 2, wherein the respondent wife alleged causes of action for conversion, fraud and punitive damages, the appeal is (1) from so much of an order of the Supreme Court, Nassau County, dated March 31, 1976, as denied the branches of appellant’s motion which sought to (a) sever the matrimonial causes of action of his complaint from the financial cause of *727action and (b) consolidate the financial cause of action with respondent’s action and, instead, consolidated both actions, and (2) from a further order of the same court, also dated March 31, 1976, which, inter alia, granted respondent’s cross motion for leave to serve a supplemental answer alleging, as a counterclaim, a cause of action to recover money loaned to appellant. First above-mentioned order reversed insofar as appealed from, without costs or disbursements, the matrimonial causes of action of appellant’s complaint are severed from the cause of action to impress a trust, the latter cause of action is consolidated with Action No. 2, and the two actions are to proceed separately. Second above-mentioned order modified by adding thereto a provision to the effect that the counterclaim to recover money loaned to appellant is withdrawn from the answer in Action No. 1 and is to be treated as a separate cause of action in Action No. 2. As so modified, order affirmed, without costs or disbursements. In Action No. 1, the first and second causes of action are for divorce upon the grounds of abandonment and cruel and inhuman treatment, respectively. In the third cause of action, appellant seeks to recover the value of his interest in certain stock, which he allegedly gave to respondent in trust, and upon the sale of which she received in excess of $2,000,000. A counterclaim for divorce upon the ground of cruel and inhuman treatment is asserted in respondent’s answer. Her supplemental answer contains a second counterclaim for divorce, upon the ground of abandonment, and a third counterclaim to recover money loaned to appellant. In Action No. 2 respondent alleges causes of action, against appellant and Chemical Bank, for conversion, fraud and punitive damages with respect to a $300,000 collateralized guarantee of appellant’s obligations, which guarantee she gave to the defendant bank. On the record before us on this appeal, it seems clear that the matrimonial causes of action can be expeditiously disposed of without prejudice to the parties, who are free to try the financial causes of action after their lengthy discovery proceedings are completed. Under such circumstances, the matrimonial aspects of the litigation should be severed from the financial aspects of the litigation. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.